Title: To George Washington from Gouverneur Morris, 23 August 1795
From: Morris, Gouverneur
To: Washington, George


          private
         
          
            My dear Sir
            Wimbledon [England] 23d Augt 1795
          
          Just before I left Town I receiv’d a Letter from Mr Mountflorence informing that Mr Skipwith whom Mr Munroe had appointed to the Consulate at Paris intended to resign and that Mr Munroe had promised to recommend him to that Place. He at the same Time desir’d me (if I thought him fit for the Place) to mention it to my friends in America. After this Introduction I take the Liberty to tell you my dear Sir that if Mr Mountflorence should be appointed I think you will not be dissatisfied with his Conduct: there is one Reason why it would be agreable to me viz. that you would then have there a Person who is attached to you. I am sorry to see that Mr Jay’s Treaty has occasioned so much Clamor in America I beleive the Defects might easily be corrected and seem to me to have arisen as much from Oversight as any Thing else. I have not however conversed on the Subject with any of the King’s Ministers indeed I was but two or three Days in London coming off my Tour thro the South of England and shall now set off again for my Northern Tour which will take six Weeks or two Months so that I do not expect to see any of them for some Time to come. You will have seen that Spain has made Peace with France. I presume that Sardinia and the Italian States will follow the Example and Portugal whether at Peace or War is not to be considered as a belligerent Power. Austria therefore & England are the only Parties with which France has now to contend, and it seems not improbable that this will be the

last Campaign. It does not follow that Peace will be fully restor’d for I do not quite see on what Terms it is to be made. Germany asks and certainly wishes that France should cede the Countries she has conquered from the Empire but having no Equivalent to give in Exchange nor any Force to compel the Cession it seems not quite likely that the Conqueror will be persuaded to make the desired Surrender. Flanders will I think be another Object of difficult Disposition. If retain’d by France the Situation of this Country will be very insecure & I have reason to beleive that Mr Pitt would not, except in the last necessity, make Peace on such Terms. Of the West India Islands I shall say Nothing because you will always know more of what is doing there than we can. The british Fleet will probably maintain a decided Superiority there as in Europe consequently a Chief of real Talents to whom a broad Discretion shall have been given might do much very much. Has Britain such a Chief to send thither? Will the government leave him a sufficiently Liberty to act? These are questions to which I cannot answer. The Failure of the Quiberon Affair seems to have arisen entirely from the MisConduct of those french Officers who commanded. The Party of the Royalists is in great Force ⟨and⟩ if they knew their Strength throughout France (which from the Measures taken to prevent a Communication of Sentiments it is very difficult and almost impossible for them to do) they would soon overturn the present Powers. A second Expedition is now going on from hence and will be directed to a Point more proper than that where the last Attempt was made. Admit⟨t⟩ing that Peace were made it is highly probable that France might become the Theatre of a long and furious civil War. You will have observed that they are endeavoring at a less absurd Constitution than those by which they have been hitherto pestered and tormented. but supposing they should even adopt a good one, which seems unlikely to happen, still in my opinion they would not be easy under it; for they never appear’d to me to have the needful Education nor the proper Temper for free government. I continue to be perswaded that they will fall under the Domination of some single Despot, but I am by no means clear as to the Person nor the Mode by which he is to get into Authority. Should the Party of the Royalists succeed, the Business is then settled for a Time very simply otherwise it may be the Result of civil Commotion and in all Cases the

Fatigue of such violent Convulsions will induce that turbulent People to submit to the Yoke with great Tameness. This Hemisphere see⟨ms⟩ in general to be odly situated. Few of the existing Governments possess Vigor equal to the trying Circumstances which surround them. and in many, Corruption is superadded to Weakness. The french and prussian Cabinets are endeavoring to stir the Turk, a⟨nd⟩ if they bring him into Action it will probably terminate to his great Disadvantage; but about this they are indifferent provided he makes a powerful Diversion to Forces which are now employed against France and others which menace Prussia. I beleive this last will be reduced to Insignificance before the Close of the present Century, and in the mean Time I should not be surpris’d at his Invasion of Hanover. France is so much exhausted that she can do little, very little if any Thing, at a Distance from her own Frontier. Sweden who is begging for Cash without which her Efforts will be futile cannot I think obtain any adequate Assistance and in the mean Time Russia will probably bring about another Revolution in that Country and reestablish the Senate. Denmark will fall into the Scale of Russia Austria and England rather than of their Enemies. The Season is so far advanced that no Stroke will probably be ⟨s⟩truck in the North this Year owing principally to the Feebleness of the Cabinet of Vienna. In all Cases Holland appears to me to be compleatly undone. The Bankruptcy of their India Company long palliated now stands confest and that of the nation exists tho not avowed. Her Commerce is totally suspended and as the great Mass of the People derived thence their Means of Subsistence the Distress will be great and general. Discontent as general must thence arise and if the french Protection be withdrawn the Patriots (so called) will probably be sacrificed. In the Case of a general Pacification I do not see how or on what Principle the ruling Powers can keep up a large french Army in the Heart of their Country. But in whatever Manner it may be done they can, from the Nature of Things be no more than the Upper Servants of such an Army. Placing the Matter in the fairest Point of View and supposing the present Party to be the strongest, still they will not I think be able to establish that order and Security without which Commerce will fly far from their Shores. Hence I conclude that London will become the great Emporium of Trade in Europe unle⟨ss⟩ the Devil should put it into their Heads to make

Revolution⟨s⟩ here also which will not I beleive be the Case during the Life of the present Monarch. Adieu my dear Sir I am ever and truly yours
          
            Gouv Morris
          
        